DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata.

    PNG
    media_image1.png
    597
    562
    media_image1.png
    Greyscale

Miyata (US Pub. No. 2016/0348857 A1) discloses (see annotated Figure 8) a light source module (Figure 8, element 50) comprising: a light source section (Figure 8, element 50); and a wavelength conversion element (Figure 8, element 2) that is excited by excitation light from the light source section (Figure 8, element 40) to emit fluorescent light, wherein the wavelength conversion element (Figure 8, element 2) includes a phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) including a plurality of phosphor particles (Figure 8, element 10), the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) having a gap (Figure 8, element 8) therein, a refrigerant (i.e. coolant; solid and broken arrows in Figure 8) that cools the phosphor layer (i.e. coolant around the phosphor particles; page 8, paragraph 0088, lines 1-2), a refrigerant transport member (Figure 8, element 6) provided in contact with the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the refrigerant transport member (Figure 8, element 6) circulating the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and a housing (Figure 8, element 4) in which the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and the refrigerant transport member (Figure 8, element 6) are encapsulated (clearly illustrated in Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Miyata.
Masuda (US Pub. No. 2018/0231880 A1) discloses a projection display device (i.e. projector; Figure 1, element 1) comprising: a light source module (Figure 1, element 100); a light modulation element (Figure 1, elements 400R, 400G and 400B) that modulates light (Figure 1, element WL) emitted from the light source module (Figure 1, element 100); and a projection optical system (Figure 1, element 600) that projects light from the light modulation element (Figure 1, elements 400R, 400G and 400B), wherein the light source module (Figure 1, element 100) includes a light source section (Figure 2, element 31), and a wavelength conversion element (Figure 2, element 4) that is excited by excitation light (Figure 2, element BL) from the light source section (Figure 2, element 31) to emit fluorescent light (Figure 2, element YL), wherein the wavelength conversion element (Figure 2, element 4) includes a phosphor layer (Figure 2, element 11) including a plurality of phosphor particles (page 4, paragraph 0071, lines 1-2).
Masuda teaches the salient features of the present invention as explained above except a phosphor layer having a gap therein, a refrigerant that cools the phosphor layer, a refrigerant transport member provided in contact with the phosphor layer, the refrigerant transport member circulating the refrigerant, and a housing in which the phosphor layer, the refrigerant, and the refrigerant transport member are encapsulated.
Miyata (US Pub. No. 2016/0348857 A1) discloses a phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) having a gap (Figure 8, element 8) therein, a refrigerant (i.e. coolant; solid and broken arrows in Figure 8) that cools the phosphor layer (i.e. coolant around the phosphor particles; page 8, paragraph 0088, lines 1-2), a refrigerant transport member (Figure 8, element 6) provided in contact with the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the refrigerant transport member (Figure 8, element 6) circulating the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and a housing (Figure 8, element 4) in which the phosphor layer (Figure 8, element 4), the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and the refrigerant transport member (Figure 8, element 6) are encapsulated (clearly illustrated in Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor layer having a gap therein, a refrigerant that cools the phosphor layer, a refrigerant transport member provided in contact with the phosphor layer, the refrigerant transport member circulating the refrigerant, and a housing in which the phosphor layer, the refrigerant, and the refrigerant transport member are encapsulated as shown by Miyata in combination with Masuda’s invention for the purpose having a wavelength converting member that can cool the fluorescent material efficiently without using a driving source and exhibits low energy consumption in operation, and a light source device having the wavelength converting member can be provided (Miyata, page 1, paragraph 0010, lines 2-6).

Allowable Subject Matter
Claims 1 and 3-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Miyata (US Pub. No. 2016/0348857 A1) discloses (see annotated Figure 8) a wavelength conversion element (Figure 8, element 2) comprising: a phosphor layer including a plurality of phosphor particles (Figure 8, element 10), the phosphor layer having a gap (Figure 8, element 8) therein; a refrigerant (i.e. coolant; solid and broken arrows in Figure 8) that cools the phosphor layer (i.e. coolant around the phosphor particles; page 8, paragraph 0088, lines 1-2); a refrigerant transport member (Figure 8, element 6) provided in contact with the phosphor layer, the refrigerant transport member (Figure 8, element 6) circulating the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11); and a housing (Figure 8, element 4) in which the phosphor layer, the refrigerant (i.e. coolant; solid and broken arrows in Figure 8), and the refrigerant transport member (Figure 8, element 6) are encapsulated (clearly illustrated in Figure 8).  However, Miyata and the prior art of record neither shows nor suggests a wavelength conversion element wherein the refrigerant is circulated by capillary force generated in the phosphor layer and the refrigerant transport member, and wherein a capillary force in the phosphor layer is greater than a capillary force in the refrigerant transport member.
Regarding claims 3-26, the claims are allowable based on their dependence from allowable claim 1.

Response to Arguments
Applicant’s arguments, filed on 10/14/2022, with respect to claims 1 and 3-26 have been fully considered and are persuasive.  The rejection of claims 1 and 3-26 has been withdrawn. 
Regarding claims 27 and 28, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the refrigerant is circulated by capillary force generated in the phosphor layer and the refrigerant transport member, and wherein a capillary force in the phosphor layer is greater than a capillary force in the refrigerant transport member”; see remarks, page 12, lines 11-14 and 16-18) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (US Pub. No. 2017/0074501 A1) discloses a cooling apparatus including: a refrigerant circuit in which a compressor, a condenser, an expansion valve and an evaporator are circularly connected sequentially, via a pipe, and a refrigerant circulates; and a heater provided to the refrigerant circuit, in which the evaporator is thermally connected to an exothermic element.
Masuda (US Pub. No. 2016/0291449 A1) teaches a cooling structure including a phosphor unit, air-blowing systems that cause cooling air to flow, and a duct structure. The phosphor unit includes a substrate and a phosphor that is formed on the substrate and that emits fluorescent light when irradiated with excitation light. The duct structure guides the cooling air blown from the air-blowing systems to the phosphor unit.
Tsuchiya et al. (US Pub. No. 2010/0066980 A1) shows a projector capable of efficiently cooling an optical element while decreasing the generation of noise as much as possible. A projector includes a main body provided with a light source, an optical element (liquid crystal panels, polarization plates and a prism) which processes (modulates) light emitted from this light source in accordance with image information and a projection lens which projects a modulated projection optical image onto a screen, and further includes a cooling apparatus in which a compressor, a radiator, a capillary tube (a pressure reducing unit) and an evaporator provided in the main body constitute a refrigerant circuit, and air subjected to heat exchange between the air and the evaporator is supplied to the liquid crystal panels to cool the panels.
Fujii et al. (US Pub. No. 2008/0100807 A1) discloses a projector including an optical system unit, a lamp that is a light source of the optical system unit, and a cooling unit that sends air to the lamp for cooling. In addition, an enlarged part, which has a cross section area larger than that of a duct, may be provided in an intermediate position of the duct through which cooling air for cooling the light emitting unit of the lamp flows.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882


12/05/2022